IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00040-CR

SHERRIE DENISE WILSON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 33,058


                          MEMORANDUM OPINION


      Sherrie Denise Wilson pled guilty to aggravated robbery of a disabled person, a

first-degree felony, and received deferred adjudication community supervision for a

period of ten years. The State later moved to proceed to final adjudication, alleging

fourteen violations of her conditions of community supervision. Wilson pled true to ten

of those allegations, which the trial court found true, as well as three others to which

Wilson had pled not true. The trial court found Wilson guilty and sentenced her to

twelve years’ imprisonment.
          Wilson’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of her right to do so, Wilson did not file a pro

se brief or response. The State waived the filing of a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Wilson

a copy of our decision by certified mail, return receipt requested, at Wilson’s last known

address. TEX. R. APP. P. 48.4. Counsel must also notify Wilson of her right to file a pro se

petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670, 673-74

(Tex. Crim. App. 2006).       We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with the aforementioned notification requirement as evidenced by

“a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.




                                                  REX D. DAVIS
                                                  Justice

Wilson v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment to the extent it affirms the trial
       court’s judgment only. A separate opinion will not issue.)
Affirmed
Opinion delivered and filed December 8, 2010
Do not publish
[CR25]




Wilson v. State                                                                Page 3